543 S.E.2d 70 (2000)
247 Ga. App. 25
BAKER
v.
The STATE.
No. A00A1921.
Court of Appeals of Georgia.
November 28, 2000.
*71 Melinda I. Ryals, Tifton, for appellant.
C. Paul Bowden, District Attorney, Holli G. Martin, Assistant District Attorney, for appellee.
BLACKBURN, Presiding Judge.
Following a jury trial, Sterling Baker appeals his conviction for the armed robbery of a Suwannee Swifty convenience store, contending that the trial court erred by: (1) admitting inappropriate character evidence and (2) denying his motion for mistrial regarding remarks made by the prosecutor during closing arguments. For the reasons set forth below, we affirm.
1. Baker contends that the trial court improperly admitted testimony about his character into evidence. We disagree.
During its case, the State called Donna Dubois, the manager of the Suwannee Swifty store who had interviewed Baker for a cashier position. When asked why she did not hire Baker, Dubois stated that he was not "good quality material to hire." Dubois then elaborated that the basis for this conclusion was Baker's lack of prior experience as a cashier, not the quality of his character. As the witness's answer did not relate to Baker's character, only his qualifications for a job, his enumeration is meritless.
2. Baker contends that the trial court erred by denying his motion for a mistrial following an improper closing argument by the prosecutor. Although the transcript does contain Baker's objection, the closing arguments, themselves, were not transcribed.
Where the transcript or record does not fully disclose what transpired at trial, the burden is on the complaining party to have the record completed in the trial court under the provisions of OCGA § 5-6-41(f).... When this is not done, there is nothing for the appellate court to review.
(Citations omitted.) High v. Zant.[1] Therefore, due to the omission of closing arguments from the transcript, we cannot review Baker's enumeration of error.
Judgment affirmed.
ELDRIDGE and BARNES, JJ., concur.
NOTES
[1]  High v. Zant, 250 Ga. 693, 698(11), 300 S.E.2d 654 (1983).